NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 16 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LEVI A. LAKE, an individual,                    No. 17-35759

                Plaintiff-Appellant,            D.C. No. 2:17-cv-00495-JLR

 v.
                                                MEMORANDUM*
PREMIER FINANCIAL SERVICES INC,

                Defendant,

and

MTGLQ INVESTORS LP, a Delaware
limited partnership; OHIO SAVINGS
BANK, AKA AmTrust Bank, a Delaware
Corporation,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Western District of Washington
                    James L. Robart, District Judge, Presiding

                             Submitted April 11, 2018**

Before:      SILVERMAN, PAEZ, and OWENS, Circuit Judges.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Levi A. Lake appeals pro se from the district court’s summary judgment in

his diversity action alleging a quiet title claim. We have jurisdiction under 28

U.S.C. § 1291. We review de novo, Animal Legal Def. Fund v. U.S. Food & Drug

Admin., 836 F.3d 987, 990 (9th Cir. 2016), and we affirm.

      The district court properly granted summary judgment because Lake failed

to raise a genuine dispute of material fact as to whether he was entitled to quiet

title on his property. See Wash. Rev. Code § 7.28.120 (elements of quiet title

claim); Walker v. Quality Loan Serv. Corp., 308 P.3d 716, 728 (Wash. Ct. App.

2013), as modified (Aug. 26, 2013) (“A plaintiff in an action to quiet title must

prevail, if he prevails at all, on the strength of his own title, and not on the

weakness of the title of his adversary.” (citation omitted)); see also 4518 S. 256th,

LLC v. Karen L. Gibbon, P.S., 382 P.3d 1, 6 (Wash. Ct. App. 2016) (the deed of

trust foreclosure remedy is subject to a six-year statute of limitations).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                            2                                      17-35759